Citation Nr: 1032448	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-27 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for an acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) and anxiety from October 27, 1999.

2.  Entitlement to an initial evaluation in excess of 10 percent, 
from January 30, 2003, and 20 percent, from May 12, 2003, for 
diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972 
and from February 1980 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In April 2010, the Veteran was afforded a 
hearing before the undersigned.

Initially, the Board notes that new evidence was received since 
the issuance of the most recent supplemental statement of the 
case (SSOC) dated in November 2009.  However, a remand for agency 
of original jurisdiction review (AOJ) of this evidence is not 
required because it was accompanied by a waiver of AOJ 
consideration.

Next, the Board notes that while the Board in December 2001 
remanded for further development the issue of entitlement to 
service connection for an acquired psychiatric disorder, this 
issue is no longer in appellate status because in April 2007 the 
RO granted the claim.  See Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997) (holding that the RO's award of service 
connection for a particular disability constitutes a full award 
of benefits on the appeal initiated by the veteran's notice of 
disagreement on such issue).  

The issues of entitlement to a total rating based on 
individual unemployability (TDIU) and service connection 
for a cardiac disorder, to include as secondary to 
diabetes mellitus, Type II, have been raised by the record 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   See Rice v. Shinseki, 
22 Vet. App. 447 (2009); Also see Transcript, pp. 4, 12, 
14, 33.  Therefore, the Board does not have jurisdiction 
over these issues and they are therefore referred to 
the AOJ for appropriate action.  

The issue of entitlement to higher initial evaluations for 
diabetes mellitus, Type II, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

As of October 27, 1999, the Veteran's acquired psychiatric 
disorder is manifested by occupational and social impairment, 
with symptoms such as depressed mood, anxiety, chronic sleep 
impairment, and impairment with memory and concentration.  The 
disability is not manifested by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impaired judgment; or impaired abstract thinking.


CONCLUSION OF LAW

As of October 27, 1999, the criteria for an initial rating in 
excess of 30 percent for an acquired psychiatric disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
recently revised, effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the claim at issue.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the claim.

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Board next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
his psychiatric disorder.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability evaluation 
has been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id, at 490-91; 
Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the 
notice that the Veteran was provided before service connection 
was granted was legally sufficient (i.e., the November 2005 
38 U.S.C.A. § 5103(a) notice letter provided to the Veteran prior 
to the April 2007 rating decision), VA's duty to notify in this 
case has been satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claims files all 
identified and available post-service treatment records.  In this 
regard, the Veteran testified during his Board hearing that he 
was in receipt of benefits from the Social Security 
Administration (SSA) and those records have been associated with 
the file.  

The Board notes that the Veteran also testified during his 
hearing that he received ongoing treatment at the Central Alabama 
VA Medical Center (VAMC) for his diabetes mellitus and cardiac 
disorders.  See Transcript, p. 9.  Moreover, a review of the 
record on appeal does not reveal his post-2009 treatment records 
from this facility.  Nonetheless, while VA generally has an 
obligation to obtain any outstanding VA treatment records, the 
Board finds that a remand to obtain these records is not required 
because the Veteran has also notified VA that these records are 
not pertinent to the issue being adjudicated.  See 38 U.S.C.A. 
§ 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency 
and must be obtained if pertinent).  When viewed as analogous to 
outstanding SSA records, VA is not obligated to remand an appeal 
to procure records unrelated to the disability at issue.  See 
Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA 
examinations to assess the current severity of his claimed 
disorder in January 2003, August 2007, and August 2009.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The VA examinations obtained in this case are adequate for rating 
purposes because the examinations include a comprehensive 
examination of the claimant, after a review of the record on 
appeal, that allows the Board to rate the severity of his 
disability under all relevant Diagnostic Codes.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Barr, supra.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  See 38 C.F.R. § 3.159(c) (4) (2009). 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).




II.  The Higher Evaluation Claim 

The Veteran asserts that his psychiatric disorder meets the 
criteria for a higher rating.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2009).  When rating the Veteran's service-connected disability, 
the entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate 
compensable evaluations may be assigned for separate periods of 
time if such distinct periods are shown by the competent evidence 
of record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would over compensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2009).  

In this case, the Veteran's acquired psychiatric disorder is 
rated at 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009), effective October 27, 1999, which in turn 
refers to the general schedule for psychiatric disability.  

Under this schedule, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating  provides for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130 (2009).

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130 (2009).

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130 (2009).

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) 
rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

With regard to GAF scores, GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, for 
rating purposes].  

In this case, the Veteran has been afforded three VA psychiatric 
examinations during the pendency of his appeal, in January 2003, 
August 2007, and August 2009.  During each examination, the 
Veteran complained of memory loss, sleep impairment with 
nightmares, intrusive thoughts and/or flashbacks, and avoidance 
of others.  Each examiner confirmed the Veteran's memory 
impairment through objective testing and observation.  In each 
interview, the Veteran's affect was appropriate, there was no 
impairment of thought or communication, there were no reports of 
suicidal or homicidal ideation, he was oriented to person, place, 
and time, and speech was normal.  Depression was reported in 2003 
and 2009, but the Veteran stated that he was not depressed in 
2007.  The Veteran reported occasional auditory hallucinations, 
hearing his name called, in 2003.  Neither hallucinations nor 
delusions were reported in the two subsequent examinations.  
Panic attacks, irritability, and hypervigilance were reported in 
2003.  A lack of concentration was reported, and observed, in 
2007 and 2009.  The inability to maintain personal hygiene was 
not reported by any examiner.   

Regarding social and occupational functioning, at the January 
2003 VA examination the Veteran reported that he had no hobbies 
or friends.  At that time, the Veteran was unemployed, and he 
denied legal problems and substance abuse problems.  The Veteran 
was diagnosed with PTSD, with significant depression, and a GAF 
score of 50 was assigned.  

At the subsequent August 2007 VA examination, the Veteran was 
still living alone and he had infrequent contact with his 
siblings and children.  For recreation, he spent most of his time 
reading periodicals at the public library.  Again, no legal 
problems were reported.  The examiner noted that the Veteran was 
unable to manage his personal finances.  It was further noted 
that the Veteran's symptoms had neither worsened nor improved 
since his last examination and that he remained mildly to 
moderately impaired in social and occupational functioning.  A 
diagnosis of PTSD and cognitive disorder, due to head traumas, 
was provided, and a GAF score of 55 was assessed.  

Finally, at the August 2009 VA examination, while the Veteran 
reported that he lived alone, he also reported close contact with 
the younger of his two daughters.  The Veteran had not worked 
since his award of SSA disability because of his diabetes 
mellitus, hypertension, and PTSD in 2000.  Ultimately, he was 
diagnosed with mood disorder, due to a general medical condition 
(stroke), alcohol and cocaine dependence, in early remission, as 
well as PTSD.  The examiner noted that the Veteran's major 
difficulty in functioning stemmed from his mood disorder due to 
his non service connected cerebrovascular accident (CVA), and not 
his PTSD.  The examiner further noted that the Veteran's 
psychiatric symptoms were not so severe as to interfere with his 
ability to maintain gainful employment, when considered solely 
without other complications, by history and examination.  The 
examiner stated that the Veteran had minimal social support and 
was in need of assistance to handle his personal finances.  A GAF 
score of 50 was awarded at that time.  

While the Board has reviewed the Veteran's VA and private 
outpatient treatment reports of record, to include those reports 
received from the SSA in May 2010, these records do not represent 
current symptomatology over and above that which was reported 
during the VA examinations of record.

As noted above, the Veteran was afforded a Board hearing in April 
2010.  At that time, he testified that he suffered from symptoms 
such as a sleep disorder with nightmares, which persisted, but 
"not as often."  See Transcript, p. 21.  He noted that he was 
still unmarried (see Transcript, p. 22), that his relationship 
with his two daughters was "fine," and that he did his own 
shopping (see Transcript, p. 27).

Initially, the Board notes that the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when it 
is not possible to separate the effects of the (service-connected 
condition and the non-service-connected condition), VA 
regulations at 38 C.F.R. § 3.102, which require that reasonable 
doubt on any issue be resolved in the appellant's favor, clearly 
dictate that such signs and symptoms be attributed to the 
service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 
1996)."  Therefore, since the 2009 VA examiner was able to 
distinguish which of the Veteran's adverse symptomatology was due 
to his service connected psychiatric disorder and which are due 
to his non service connected stroke and other medical problems, 
the Board will likewise analyze the severity of his psychiatric 
disorder without taking into account the adverse symptomatology 
caused by his non service connected disabilities.

Taking into account all of the evidence in this case, to include 
VA examinations of record, outpatient treatment records, SSA 
records, and the Veteran's lay testimony, the Board finds that 
the record demonstrates that the claimant's acquired psychiatric 
disorder has resulted in social impairment, although generally 
functioning satisfactorily, with routine behavior, self-care, and 
normal conversation.  In this regard, during each examination and 
during the Veteran's Board hearing, chronic sleep impairment was 
noted.  Other symptoms reported during the appeal period include 
depression, anxiety, memory loss and a lack of concentration, 
panic attacks, intrusive thoughts, avoidance, irritability, and 
hypervigilance.  

However, the Board notes that hypervigilance, irritability, and 
panic attacks were reported only during the January 2003 VA 
examination.  Further, although auditory hallucinations were 
reported at the 2003 VA examination, further complaints of 
hallucinations or delusions were not reported the remaining VA 
examinations of record.  

As to the extent of the Veteran's occupational impairment, the 
Board notes that as he has been retired during much of the appeal 
period the extent of his occupational impairment remains 
difficult to assess.  Nonetheless, the Board notes that the 
Veteran's well-documented memory and concentration difficulties 
would presumably cause a decrease in work ability.  However, the 
August 2009 VA examiner opined that the Veteran's psychiatric 
symptoms were not so severe as to interfere with his ability to 
maintain gainful employment.  Instead, the examiner concluded 
that the Veteran's greatest cognitive difficulty was the result 
of a recent stroke.  

As to the extent of the Veteran's social impairment, while social 
isolation has been noted throughout the appeal period, the Board 
observes that his 30 percent disability rating contemplates some 
level of social and occupational impairment.  In fact, and as 
reported above, a 30 percent disability rating is in keeping with 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

Similarly, while memory loss was reported at each VA examination, 
as well as the inability to manage his own finances, each 
examiner assigned the Veteran a GAF score of either 50 or 55, 
indicative of moderate symptoms.  The Board notes that, although 
scores of 50 are within the range of scores assigned for 
"serious" symptoms, the rating of 50 percent is the highest 
such rating in that category and the August 2007 examiner opined 
that the Veteran was only mildly to moderately impaired in social 
and occupational functioning.  Similarly, the most recent VA 
examiner in 2009 opined that the Veteran's psychiatric symptoms 
were not so severe as to interfere with his ability to maintain 
gainful employment.  Moreover, at each of the three VA 
examinations affect was appropriate, speech was not 
circumstantial, circumlocutory, or stereotyped, and he did not 
demonstrate difficulty in understanding complex commands, 
impaired judgment, impaired abstract thinking, or disturbances in 
motivation or mood.  

As such, while the totality of the Veteran's current 
symptomatology certainly warrants the currently-assigned 
disability rating of 30 percent, the Board finds that his adverse 
symptomatology does not meet the criteria for a higher, 50 
percent, rating.  See 38 C.F.R. § 4.130.  This is true throughout 
the period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Fenderson, supra.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the personal hearing testimony, and the 
claimant's statements to his doctors.  In this regard, the 
Veteran is credible to report on what he sees and feels and 
others are credible to report on what they can see.  See 
Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, 
supra; also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the Veteran and his representative are not competent to 
opine as to the severity of the claimant's psychiatric disorder 
because such opinions requires medical expertise which they have 
not been shown to have and these types of findings are not 
readily observable by a lay person.  Id; also see Espiritu, 
supra.  Furthermore, the Board finds more competent and credible 
the medical opinions provided by the experts at the Veteran's VA 
examinations than his and his representative's lay assertions.  
Id; also see Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . .").

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
psychiatric disorder is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's disability 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology during each time period; as 
discussed above, the rating criteria considers occupational 
impairment.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his acquired psychiatric disorder.  Indeed, 
it does not appear from the record that he has been hospitalized 
at all for that disability.  Additionally, there is not shown to 
be evidence of marked interference with employment, above and 
beyond that degree already contemplated by his current rating, 
due to the disability.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson, supra.

In adjudicating the current appeal for a higher evaluation, the 
Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a 
higher rating for an acquired psychiatric disorder, to include 
PTSD and anxiety, must be denied. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
an acquired psychiatric disorder, to include PTSD and anxiety, is 
denied at all times from October 27, 1999.


REMAND

As to the claim for higher initial evaluations for diabetes 
mellitus, Type II, the Veteran testified in April 2010 that it 
had worsened since the last VA examination in May 2003.  He 
testified that his disability resulted in a restricted diet and 
that he was unable to exercise.  See Transcript, p. 11.  He also 
maintained that his diabetes had resulted in current cardiac 
disorders.  See Transcript, p. 4.

VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
As such, this claim must be remanded to provide the Veteran with 
a new VA examination.  The medical examination must consider the 
records of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).   

The Veteran testified during his hearing that he received ongoing 
treatment at the Central Alabama VAMC for his diabetes mellitus, 
Type II.  See Transcript, p. 9.  Therefore, on remand all of the 
Veteran's outstanding treatment records from the Central Alabama 
VAMC should be obtained and associate with the record.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and associate 
them with the claims files copies of all of 
the Veteran's outstanding treatment records 
from the Central Alabama VAMC.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.  All actions to obtain the 
requested records should be documented 
fully in the claims files.  Because these 
are Federal records, if they cannot be 
located or no such records exist, a 
memorandum of unavailability must be 
associated with the claims files and the 
Veteran should be provided with a copy of 
that memorandum.

2.  After undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded a diabetes mellitus examination.  
The claims folders are to be provided to 
the examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the examiner 
must be accomplished and all clinical 
findings should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating diabetes mellitus, the examiner is 
to thereafter provide a detailed review of 
the Veteran's history, current complaints, 
and the nature and extent of his diabetes 
mellitus.  In addition to any other 
information provided in accordance with the 
AMIE worksheet, the examiner should 
determine whether the Veteran's disability 
requires the use of insulin and/or oral 
hypoglycemic agents, and whether diabetes 
results in a restricted diet and/or the 
regulation of activities.

3.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); and 38 C.F.R. § 3.159 (2009). 

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether "staged" ratings are appropriate.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  
If any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


